EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Gilpin on 3/9/2021.

The application has been amended as follows: 
Amended Claim 1, as follows:
1.    (Currently Amended) A ball stud track assembly comprising:
a base having a ball track integrally formed with a connector portion, the ball track comprising:
a front inner sidewall positioned opposite a back inner sidewall, wherein the back inner sidewall includes a lower portion having a lower portion top surface, and an upper portion having a retention ridge fixed in position relative to the back inner sidewall;
an upper retaining arm extending from the front inner sidewall and terminating at an upper arm end portion surface; and
a lower retaining arm extending from the lower portion of the back inner sidewall and having a lower arm top surface,
wherein the upper arm end portion surface, the lower portion top surface, and the lower arm top surface extend to form a longitudinal ball channel having a central longitudinal ball channel axis, the ball channel configured to receive a ball stud head of a ball stud and allow sliding longitudinal ,
wherein the upper and lower retaining arms are on the same side of the longitudinal ball channel axis.

Amended Claim 12, as follows:
12.    (Currently Amended) The ball stud track assembly of claim 11, wherein when a pullout force is applied to the ball stud head, the front inner sidewall and the upper retaining arm move away from the retention ridge and create a bending moment generally about a first moment axis.

Amended Claim 16, as follows:
16.    (Currently Amended) A ball track comprising:
a front inner sidewall positioned opposite a back inner sidewall, wherein the back inner sidewall includes a lower portion having a lower portion top surface, and an upper portion having a retention ridge fixed in position relative to the back inner sidewall;
an upper retaining arm extending from the front inner sidewall and terminating at an upper arm end portion surface; and
a lower retaining arm extending from the lower portion of the back inner sidewall and having a lower arm top surface,
wherein the upper arm end portion surface, the lower portion top surface, and the lower arm top surface extend to form a longitudinal ball channel having a central longitudinal ball channel axis, the ball channel configured to receive a ball stud head of a ball stud and allow sliding longitudinal movement of the ball stud head along the central longitudinal ball channel axis, while restricting movement of the ball stud head along axes perpendicular to the central longitudinal ball channel axis,
wherein the upper and lower retaining arms are on the same side of the longitudinal ball channel axis.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the closest prior art is considered to be US 6976773 to Cavanna (“Cavanna”) which discloses a ball stud track assembly comprising:
a base having a ball track 14 integrally formed with a connector portion 12, the ball track comprising:
a front inner sidewall 26 positioned opposite a back inner sidewall 24, wherein the back inner sidewall includes a lower portion having a lower portion top surface, and an upper portion having a retention ridge fixed in position relative to the back inner sidewall;
an upper retaining arm 32 extending from the front inner sidewall and terminating at an upper arm end portion surface; and
a lower retaining arm 34 extending from the lower portion of the back inner sidewall and having a lower arm top surface.
However, the prior art is lacking a teaching, suggestion, or motivation to modify Cavanna such that: the upper arm end portion surface, the lower portion top surface, and the lower arm top surface extend to form a longitudinal ball channel having a central longitudinal ball channel axis, the ball channel configured to receive a ball stud head of a ball stud and allow sliding longitudinal movement of the ball stud head along the central longitudinal ball channel axis, while restricting movement of the ball stud head along axes perpendicular to the central longitudinal ball channel axis, wherein the upper and lower retaining arms are on the same side of the longitudinal ball channel axis..



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.